Citation Nr: 1707418	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-44 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for a hypertension disability.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to August 1981 and from September 1990 to December 1990.  The Veteran served in the Air Force Reserve (Reserve) from September 1981 to April 1985.  The Veteran served in the Nevada Air National Guard from April 1985 to January 1990, and in the California Air National Guard from January 1990 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the VA RO.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Further development is required before the Board may adjudicate the Veteran's claim.

By way of history, the evidence shows that the Veteran had elevated blood pressure readings as early as January 1994.  The Veteran received pre-deployment doses of anthrax vaccine in June 1999, July 1999, January 2000, December 2002, and September 2003; the Veteran claims that these vaccinations either caused him to develop hypertension or aggravated an existing hypertension disability.  In October 2005, a private physician noted that the Veteran's hypertension was well controlled through 2002, and it began worsening in 2003.   

Thus, the existing medical evidence shows that the Veteran has a longstanding hypertension disability.  While the Veteran has received four examinations addressing the etiology of his hypertension disability, the Board finds that these examinations are inadequate.  Though the Veteran had many years of service as a reservist and guardsman, the dates of the Veteran's active duty service, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA), either have not been available to the examiners, or have not been clearly enumerated for the examiners.  Thus, to the extent that the Veteran's hypertension disability preexisted any period of service, the examiners have been unable to address whether such service aggravated the Veteran's existing hypertension because the dates of the Veteran's service have not been available.  

During the Veteran's November 2016 hearing before the undersigned, he indicated that a private physician, Dr. Moss, first began treating his hypertension in 1994.  On remand, the AOJ should undertake all appropriate efforts to obtain records from Dr. Moss from 1994 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Solicit a waiver from Veteran authorizing VA to obtain all pertinent treatment records from Dr. Moss, and undertake all appropriate efforts to associate medical evidence from Dr. Moss with the record.  

2.  Take all appropriate efforts to confirm the Veteran's dates of active duty service, ACDUTRA service, and INACDUTRA service, and enumerate such dates to the extent possible by month, day, and year.  This enumeration must be clear and should consist of more than simply the Veteran's pay records or retirement points.  

3.  Ensure that a full copy of the Veteran's service treatment records from his September 1981 to April 1985 Reserve service and April 1985 to June 2007 service in the Air National Guard have been associated with the record.  

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hypertension disability.  After an examination of the Veteran, review of the Veteran's claims file, and describing the nature of the Veteran's claimed disability, the examiner should:

a) With respect to any of the Veteran's periods of active duty service set forth pursuant to the second directive above:

i) If a hypertension disability did not clearly and unmistakably exist prior to any period of active duty service, provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's hypertension disability originated during, or is etiologically related to, any period of active duty service.  

ii) If a hypertension disability did clearly and unmistakably exist prior to any period of active duty service, provide an opinion as to whether the pre-existing hypertension clearly and unmistakably (obviously, manifestly, and undebatably) was not aggravated (meaning the underlying disability increased in severity beyond the natural progression of the disability) during any subsequent period of active duty service.

b) With respect to any period of ACDUTRA service, provide an opinion as to whether the Veteran's hypertension disability was caused or aggravated (that is, permanently worsened) by any incident of his ACDUTRA service.

While the above opinions should address the Veteran's theory that anthrax vaccinations either caused or aggravated his hypertension disability, the examiner, in offering the above opinions, should consider whether the Veteran's hypertension related to any incident of service, and not simply to the pre-deployment anthrax vaccinations.  

5.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


